Case 1:20-cv-01559-JPH-TAB Document 1 Filed 06/01/20 Page 1 of 5 PageID #: 1




                        UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION


AREMANDA FANN,                                 )
                                               )
              Plaintiff,                       )
                                               )
       vs.                                     ) CASE NO. 1:20-cv-01559
                                               )
INDIANAPOLIS PUBLIC                            )
TRANSPORTATION                                 )
CORPORATION,                                   )
                                               )
              Defendant.                       )
                                               )

                    COMPLAINT AND DEMAND FOR JURY TRIAL

                                   I.     NATURE OF THE CASE

       1.     Plaintiff, Aremanda Fann (“Fann” or “Plaintiff”), by counsel, brings this

action against the Defendant, Indianapolis Public Transportation Corporation

(“Defendant”), alleging violations of the Americans with Disabilities Act, as amended,

42 U.S.C. §12101 et. seq.

                                            II. PARTIES

       2.     Fann is a resident of the State of Indiana, who at all times relevant to this

action resided within the geographical boundaries of the Southern District of Indiana.

       3.     Defendant       maintains      offices   and   conducts   business   within   the

geographical boundaries of the Southern District of Indiana.

                            III.        JURISDICTION AND VENUE

       4.     Jurisdiction is conferred on this Court over the subject matter of this


                                                  1
Case 1:20-cv-01559-JPH-TAB Document 1 Filed 06/01/20 Page 2 of 5 PageID #: 2




litigation pursuant to 28 U.S.C. §1331; 28 U.S.C. §1343; and 42 U.S.C. §12117.

       5.       Defendant is an “employer” as that term is defined by 42 U.S.C.

§12111(5)(A).

       6.       Fann was an “employee” as that term is defined by 42 U.S.C. §12111(4).

       7.       Fann satisfied her obligation to exhaust her administrative remedies

having timely filed Charges of Discrimination with the U.S. Equal Employment

Opportunity       Commission      (“EEOC”)     against   Defendant     alleging   disability

discrimination. Fann received the required Notice of her Right to Sue and timely files

this action.

       8.       A substantial part of the events, transactions, and occurrences relevant to

this lawsuit arose within the geographical environs of the Southern District of Indiana;

thus, venue is proper in this Court.

                              III. FACTUAL ALLEGATIONS

       9.       Fann began working for Defendant on or about August 12, 2019, as

Trainee-Driver.

       10.      Fann suffers from Osteoarthritis in her right knee which is a physical

impairment that substantially limits her in one or more major life activities, including

walking, bending and lifting.

       11.      Fann found that driving the buses that were provided to her during

training caused swelling in her knee and exacerbated the issues with her right knee.

       12.      On or about October 1, 2019, Fann went to Defendant’s clinic and saw a

nurse practitioner, who confirmed the swelling and gave her two weeks to recover.

                                              2
Case 1:20-cv-01559-JPH-TAB Document 1 Filed 06/01/20 Page 3 of 5 PageID #: 3




       13.    On that same date, Fann alerted her supervisor, Anthony Hurd, to the

difficulty that she was having driving due to her knee. Fann met with Hurd, and his

supervisor, Mark Emmons, to discuss accommodations. Initially, Emmons suggested

that they could have Fann clean the buses while she recovered; however, he revoked

that offer explaining that since Fann’s disability was pre-existing, they did not have any

responsibility to her.

       14.    Ultimately, Hurd and Michael Wilson informed Fann that she should

resign and try to be hired back later; however, Fann declined. Instead, she attempted to

engage in the interactive process to find an accommodation that would allow her to

continue working.

       15.    Fann suggested that she could be moved to a radio dispatch position;

however, Hurd informed her that they were all filled. Contrary to Defendant’s position,

there were open radio dispatcher positions at the time Fann was seeking an

accommodation.

       16.    On October 10, 2019, Defendant informed Fann that she was being placed

on administrative leave.

       17.    Fann had applied for two other positions: Specialist – Mobility Services

and Assistant – Board and Government Affairs. Despite being qualified, Fann was not

selected for either position.

       18.    On or about January 24, 2020, Fann contacted Defendant to update it

regarding the status of her condition and learned that her employment had been

terminated.

                                            3
Case 1:20-cv-01559-JPH-TAB Document 1 Filed 06/01/20 Page 4 of 5 PageID #: 4




                                 IV. CAUSE OF ACTION

       19.      Fann hereby incorporates by reference paragraphs one (1) through

eighteen (18) of her Complaint as if the same were set forth at length herein.

       20.      Defendant discriminated against Fann on the basis of her disability by

subjecting her to disparate treatment.

       21.      Defendant discriminated against Fann on the basis of her disability by

failing to engage in the interactive process in good faith and denying her reasonable

accommodations.

       22.      Defendant’s actions were intentional, willful and in reckless disregard of

Fann’s legally protected rights as protected by the Americans with Disabilities Act, as

amended, 42 U.S.C. §12101 et. seq.

       23.      Fann has suffered damages as a result of Defendant’s actions.

                                VI. REQUESTED RELIEF

       WHEREFORE, Plaintiff, Aremanda Fann, respectfully requests that this Court

enter judgment in her favor and award her the following relief:

       1.       Reinstate Fann to the position, salary and seniority level she would have

enjoyed but for Defendant’s unlawful actions; and/or payment to Fann of front pay in

lieu thereof;

       2.       All wages, benefits, compensation and other monetary loss suffered as a

result of Defendant’s unlawful actions;

       3.       Compensation for any and all other damages suffered as a consequence of

Defendant’s unlawful actions;

                                             4
Case 1:20-cv-01559-JPH-TAB Document 1 Filed 06/01/20 Page 5 of 5 PageID #: 5




      4.     Compensatory damages for Defendant’s violations of the ADA;

      5.     Punitive damages for Defendant’s violation of the ADA;

      6.     Costs and attorney’s fees incurred as a result of bringing this action;

      7.     Pre- and post-judgement interest on all sums recoverable; and

      8.     All other legal and/or equitable relief this Court sees fit to grant.


                                         Respectfully submitted,

                                         BIESECKER DUTKANYCH & MACER, LLC

                                         By: /s/ Andrew Dutkanych
                                         Andrew Dutkanych
                                         144 North Delaware Street
                                         Indianapolis, Indiana 46204
                                         Telephone: (317) 991-4765
                                         Facsimile: (812) 424-1005
                                         Email: ad@bdlegal.com

                             DEMAND FOR JURY TRIAL

      Plaintiff, Aremanda Fann, by counsel, requests a trial by jury on all issues

deemed so triable.


                                         Respectfully submitted,

                                         BIESECKER DUTKANYCH & MACER, LLC

                                         By: /s/ Andrew Dutkanych
                                         Andrew Dutkanych
                                         144 North Delaware Street
                                         Indianapolis, Indiana 46204
                                         Telephone: (317) 991-4765
                                         Facsimile: (812) 424-1005
                                         Email: ad@bdlegal.com




                                             5
